Order entered January 9, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01269-CV

                              CITY OF DALLAS, Appellant

                                            V.

        TEXAS EZPAWN, L.P. D/B/A EZ MONEY LOAN SERVICES, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-03373-A

                                        ORDER
       The Court has before it appellee’s January 3, 2013 unopposed motion for extension of

time to file brief. The Court GRANTS the motion and ORDERS appellee to file its brief by

January 11, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE